Citation Nr: 0200007	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  99-24 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for a bipolar disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from June 1990 to February 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1999 by the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).  In the decision, the RO granted 
service connection for a bipolar disorder, and assigned a 10 
percent initial disability rating effective from April 10, 
1999.  The case subsequently came under the jurisdiction of 
the RO in Denver Colorado.

A video-conference hearing was scheduled to take place before 
a member of the Board on November 6, 2001; however, the 
appellant withdrew her request for a hearing on November 1, 
2001.  


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained.

2.  During the period from April 19, 1999, through January 
29, 2001, the disorder resulted in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

3.  During the period from January 29, 2001 to the present 
date the bipolar disorder results in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent disabling 
for the period from April 19, 1999, and 30 percent from 
January 29, 2001 for a bipolar disorder are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.126, 4.130, Diagnostic 
Code 9432 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the veteran informed her 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The RO also supplied the veteran with the applicable 
regulations in the SOC and SSOC.  The basic elements for 
rating service-connected disorders have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has declined a hearing.  All relevant 
evidence identified by the veteran was obtained and 
considered.  The claims file contains the veteran's service 
medical records.  The post-service treatment records have 
also been obtained.  

The veteran has been afforded a disability evaluation 
examination by the VA to assess the severity of the bipolar 
disorder.  With regard to the adequacy of the examination, 
the Board notes that the examination report reflects that the 
examiner recorded the past medical history, noted the 
veteran's current complaints, conducted a mental status 
examination, and offered appropriate assessments and 
diagnoses.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the examination report coupled with the other 
evidence of record provides sufficient information to 
adequately evaluate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran contends that the RO made a mistake by failing to 
assign a disability rating higher than 10 percent for her 
bipolar disorder.  The Board notes that the appeal for a 
higher evaluation for the bipolar disorder arises from the 
initial rating decision which established service connection 
for the disability and assigned the initial disability 
evaluation.  Therefore, the entire rating period is to be 
considered, including the possibility of a staged rating 
(i.e., separate ratings for separate periods of time) based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The issue has been characterized accordingly.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

Diagnostic Code 9432 provides that a noncompensable rating is 
warranted when a mental condition has been formally 
diagnosed, but the symptoms are not severe enough to 
interfere with occupational or social functioning, or to 
require continuous medication.  A 10 percent rating is 
warranted when there is occupational or social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or where symptoms are controlled 
through continuous medication.  

A 30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  See 38 C.F.R. § 4.126

Mental retardation and personality disorders are not diseases 
or injuries for compensation purposes, and, except as 
provided in 38 C.F.R. §  3.310(a), disability resulting from 
them may not be service-connected.  However, disability 
resulting from a mental disorder that is superimposed upon 
mental retardation or a personality disorder may be service-
connected.  See 38 C.F.R. § 4.127.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When applying the rating 
schedule, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.

The evidence which has been developed in connection with the 
claim includes the veteran's service medical records which 
show that she was seen on several occasions for complaints of 
depression.  For example, a record dated in January 1997 
shows that she complained of increased depression for one 
month.  She said that she felt hopeless and helpless.  There 
was home and job stress.  She felt that her three year old 
son would be better off without her.  There was no clear plan 
or intent.  The assessment was rule out bipolar disorder 
versus major depressive disorder.  

The veteran filed her claim for disability compensation for 
depression in April 1999.  The report of a mental disorders 
examination conducted by the VA in July 1999 shows that the 
veteran reported subjective complaints of feeling that hope 
was limited, and that she was unable to concentrate.  She 
said that it depended on how she felt.  She reported that she 
was normally very busy, and then would do nothing.  She said 
that she felt spacey on the medication Valproic acid.  She 
reported being depressed at times when she was alone.  The 
examiner reviewed the information contained in the veteran's 
treatment records.  

The examiner noted that a VA treatment planning assessment 
from May 1999 showed that the veteran began contact with the 
VA Medical Center in November 1998, and had briefly seen two 
non-VA psychiatrists.  The veteran expressed much 
apprehension about medications and diagnostic labels.  She 
emphasized wanting control and sustaining energy.  She was 
pleased with Trazodone which satisfied her in that it stopped 
her from having surreal nightmares of demonic and vampire 
like images.  That was the symptom which brought her to the 
VAMC in November 1998.  She described retiring to sleep at 
2400 hours and arising at 0630 and then exercising.  She 
found herself irritable in the morning and attributed this 
mood to a lack of good sleep.  She said that she tossed and 
turned, got up and watched television, got drinks of water, 
etc.  She reported that she had just had one of her "good" 
energetic months in which she spent much money.  Then she 
will notice that she is in trouble and will be depressed.  
However, by the end of the next week she may feel that she 
can handle things and will wonder if she will continue 
treatment.  She reported ambivalence and deficits in 
sustained focused life activity outside of her Navy years.  
At first she boasted of her accomplishments, and then spoke 
to what sounded like a sense of fraudulence or failure to 
build on the first steps.  She said that she was disgusted 
with how things had gone for her earlier.  In May 1997, she 
had sent her children to their respective fathers as she 
doubted her ability to care for them well, and she now 
doubted that decision.  She said that she weighed 140 pounds, 
and that she would go down to 118 when depressed.  She 
reported having 20 jobs since she left service in April 1997.  
She said that she attended a university for theater and 
dance, and later had discontinued.  She reported that she 
lost a job selling cosmetics for giving away products with 
some sales.  She also had worked as a cocktail waitress.  

On mental status examination in July 1999, the veteran seemed 
less cooperative and open than most people the psychiatrist 
examined, and he found it hard to take her seriously when she 
told him that she believed that it was the wrong date.  In 
other ways, she was oriented.  She was well groomed.  Her 
short term memory was retained for a sequence of five digits.  
Her concentration was adequate to work as a cocktail waitress 
at a fairly upscale lounge.  She had no formal thought 
disorder.  She had quick response latencies, but was lacking 
in detail, or responded with a counter question.  There was 
no pressured speech.  Her thought contents were described as 
"planful".  She was going to return to a university to 
study algebra, chemistry and dance.  She was very curious as 
to what was contained in her claims folder.  Her mood and 
affect were described as irritable and she had well modulated 
expression.  Her attachments were sustained.  The previous 
day she visited her daughter who lived with her father in the 
same city.  She was able to work from 1700 to 0200.  She was 
alert during the interview.  Her insight and judgment were 
both described as poor.  She failed to engage in treatment to 
the extent advised.  She had shown poor judgment on a recent 
cosmetics job.  

The examiner reviewed the claims file and noted that service 
medical records indicated that a clinical depression was 
evidenced as of November 1, 1996, and was the continued focus 
of clinical concern into January 1997.  This reportedly 
appeared to be of sufficient duration as to qualify as a 
major depressive episode.  He also noted that there were 
other episodes of unhappiness in the SMRs which were 
apparently briefer or less intense.  The examiner also noted 
that a personality disorder was implicated as early as June 
1990, and was listed on her certificate of discharge as the 
narrative reason for separation.  The examiner stated that 
his interview and test data from May 1999 supported the 
presence of hypomanic episodes.  The impression was bipolar 
II disorder, and histrionic personality disorder.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 50.  He stated that a GAF of 70 would apply to the 
bipolar disorder in isolation.   

The evidence which is of record also includes numerous VA 
outpatient medical treatment records.  For example, a VA 
treatment record dated in June 1999 shows that the veteran 
came into the clinic as a walk-in and reported to a nurse 
that she felt that something was wrong as she felt "zoned 
out", spacey, buried by problems, and overwhelmed and out of 
control.  She said that she was able to accept her illness 
since starting on Valproic acid, but that the reality was too 
real as she had been disconnected for so long.  She said that 
she was suicidal and had thought of ways to end her life, but 
had not made any definite decisions because of her children.  
She related having a poor support system, a poor appetite, 
and very disruptive sleep.  She was alert, but her thinking 
was unclear and she had pushed speech.  

The June 1999 record further shows that when she seen by a 
psychiatrist on the same date she said that she had been 
spacing out a lot over the years, and felt bizarre at times.  
She was overwhelmed and missed a final exam and requested a 
note from the doctor to justify a second chance.  Her 
appearance, mood, affect, thoughts and memory were described 
as normal.  She was oriented to time, place and person.  Her 
speech, insight, judgment, and intelligence were also 
described as normal.  There were no delusions or 
hallucinations.  She was not suicidal or a danger to others.  
Her medications were effective.  The assessment was bipolar.  
The psychiatrist assigned a GAF of 41.  

A record dated in January 2001 shows that the veteran was 
seen after transferring to a new VAMC.  It was noted that she 
had been married and divorced twice.  Since leaving the 
military, she had many jobs and usually got fired because she 
got depressed, could not get out of bed and did not go to 
work.  She said that she had an estranged relationship with 
her only sibling because of horrible things that she had 
done.  She said that she did not have any friends.  She 
reported that she had a difficult time believing that she had 
a bipolar disorder despite being diagnosed four different 
times.  She admitted that she felt better on medication, but 
usually stopped taking it after a few months once she was 
feeling better.  She did not like lithium or Tegretol, and 
was now on Depakote and Wellbutrin and felt that this 
combination was working for her.  She said that she was a 
rapid cycler, and had no sense of when she was manic other 
than getting into trouble (such as overspending).  

On mental status examination, the veteran was well groomed 
and depressed, looked about her stated age, and was pleasant 
and engaging.  Her thoughts were mostly logical and goal 
directed.  She was visibly anxious and at times this affected 
her tracking a bit.  She made good eye contact, and her 
affect was appropriate.  She complained of having a very poor 
memory, both short and long term.  She brought her 
medications with her.  She was clearly ambivalent about 
treatment.  A history of cocaine and alcohol use was noted.  
She reportedly had passive suicidal thoughts, such as 
thinking about how she could die without others knowing that 
it was suicide.  There was no history of homicidal ideation.  
The treating psychiatrist noted that she had a difficult time 
sustaining her motivation to get better, and had a pattern of 
stopping and starting treatment.  The diagnoses were Bipolar 
I disorder and substance abuse in remission.  The examiner 
assigned a GAF score of 45.  

A VA record dated later in January 2001 shows that the 
veteran was casually dressed and had a somewhat flattened 
affect.  She evidenced no psychosis nor did she report any 
periods of psychosis.  She described herself as being 
currently depressed, but verbalized that perhaps this was 
just a reflection of her not being hypomanic.  The assessment 
was that the veteran appeared to meet the criteria for 
bipolar disorder and that her illness responded favorably to 
medications.  

A record dated a week later on January 29, 2001 shows that 
the veteran returned a call changing an appointment.  She 
also reported that for the first time in her life she was 
able to concentrate, and had taken a waitressing job and 
hoped to go back to school to further herself.  

A VA record dated in February 2001 shows that the examiner 
noted that the veteran was looking beautifully groomed and 
made up.  She reported that the medications were greatly 
helping her.  She said that she could focus and read now, and 
was working on accepting that she had an illness and not a 
character weakness.  She said that she was starting a new job 
as a waitress and seemed more realistic in her goals.  She 
said that she had cried for hours grieving over multiple 
losses in her life which was stimulated by a recent telephone 
visit with her son's father.  She got a great sense of relief 
out of this as she said that she had been numbed out for 
years and was now beginning to experience her feelings.  She 
seemed hopeful about her future.  The plan was to continue 
individual therapy.  

A VA treatment record dated in July 2001 shows that the 
veteran called and said that she wanted to get back on her 
buproprion but not the divalproex.  She said that she did not 
think that she was manic, just depressed.  She said that 
taking the divalproex blurred her vision, especially at 
night.  She said that she had stopped taking the buproprion 
because she wanted to deal with her depression without it.  
Once again she was not successful, and now wanted to get back 
on it.  

After reviewing all of the evidence, the Board finds that a 
staged rating is warranted.  During the period from April 19, 
1999, to January 29, 2001, the bipolar disorder resulted in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Such a finding is supported by the GAF scores 
for that period which have ranged from 41 to 70.  The Board 
notes that a GAF score of 41-50 indicates serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  A score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational 
, or school functioning (e.g., few friends, conflicts with 
peer or coworkers).  A score of 61 to 70 indicates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well with some meaningful 
interpersonal relationships. See Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, Washington, DC, 
American Psychiatric Association, 1994.  Accordingly, the 
Board concludes that the criteria for an initial rating for a 
bipolar disorder of 50 percent disabling for the period from 
April 19, 1999, to January 29, 2001.

The Board further notes that the VA medical treatment record 
dated January 29, 2001 reflects a noticeable improvement in 
the severity of the disorder.  During the period from January 
29, 2001 to the present date the bipolar disorder results in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events)  Accordingly, 
the Board finds that the criteria for a 30 percent rating are 
met from January 29, 2001 to the present date.

The Board further finds that ratings higher than these are 
not warranted.  With respect to the period from April 19, 
1999, to January 29, 2001, the Board finds that the 
manifestations contemplated under the rating schedule for a 
70 percent rating are not shown by the evidence of record.   
The evidence generally does not reflect occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

Similarly, the Board finds that a rating higher than 30 
percent is not warranted for the period from January 29, 2001 
to the present date.  The evidence from that period of time 
does not reflect occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  

The record does not reflect a disability picture that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for her service-connected disability.  The Board notes that 
the disability has not required frequent hospitalizations.  
With respect to whether there is evidence of marked 
interference with employment, the Boards notes that the 
record reflects that the veteran has had frequent job 
changes.  However, the Board is of the opinion that this 
impairment is adequately addressed by the 50 and 30 percent 
ratings which contemplate substantial industrial impairment.  
In summary, the Board does not find that the veteran's case 
is outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 
38 C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).


ORDER

Initial disability ratings for a bipolar disorder of 50 
percent for the period from April 19, 1999, and a rating of 
30 percent from January 29, 2001, are granted, subject to the 
laws and regulations applicable to the payment of monetary 
benefits.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

